


110 HR 1712 IH: Research and Development Tax Credit

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1712
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives to improve America’s research competitiveness, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as
			 theResearch and Development Tax Credit
			 Act of 2007.
		2.Simplification of
			 research and development credit
			(a)Simplified
			 Credit for Qualified Research Expenses
				(1)In
			 generalSubsection (a) of section 41 of the Internal Revenue Code
			 of 1986 (relating to credit for increasing research activities) is amended to
			 read as follows:
					
						(a)Determination of
				Credit
							(1)In
				generalFor purposes of section 38, the research credit
				determined under this section for the taxable year shall be equal to 20 percent
				of so much of the qualified research expenses for such taxable year as exceeds
				50 percent of the average qualified research expenses for the 3 taxable years
				preceding the taxable year for which the credit is being determined.
							(2)Special rule in
				case of no qualified research expenses in any of 3 preceding taxable
				years
								(A)Taxpayers to
				which paragraph appliesThe credit under this section shall be
				determined under this paragraph if the taxpayer has no qualified research
				expenses in at least 1 of the 3 taxable years preceding the taxable year for
				which the credit is being determined.
								(B)Credit
				rateThe credit determined under this paragraph shall be equal to
				10 percent of the qualified research expenses for the taxable
				year.
								.
				(2)Conforming
			 amendmentSection 41 of such Code, as amended by section 104 of
			 division A of the Tax Relief and Health Care Act of 2006, is amended by
			 striking subsection (c).
				(b)Uniform
			 Reimbursement Rates for All Contract Research Expenses Other Than Amounts Paid
			 for Basic Research
				(1)In
			 generalSection 41(b)(3) of the Internal Revenue Code of 1986
			 (relating to contract research expenses) is amended—
					(A)by striking
			 65 percent and inserting 80 percent, and
					(B)by striking
			 subparagraphs (C) and (D).
					(2)Basic research
			 paymentsSection 41(b) of such Code is amended by redesignating
			 paragraph (4) as paragraph (5) and by inserting after paragraph (3) the
			 following new paragraph:
					
						(4)Basic research
				payments
							(A)In
				generalIn the case of basic research payments by the taxpayer,
				paragraph (3)(A) shall be applied by substituting 100 percent
				for 80 percent.
							(B)Basic research
				payments definedFor purposes of this paragraph—
								(i)In
				generalThe term basic research payment means, with
				respect to any taxable year, any amount paid in cash during such taxable year
				by a corporation to any qualified organization for basic research but only
				if—
									(I)such payment is
				pursuant to a written agreement between such corporation and such qualified
				organization, and
									(II)such basic
				research is to be performed by such qualified organization.
									(ii)Exception to
				requirement that research be performed by the organizationIn the
				case of a qualified organization described in clause (iii) or (iv) of
				subparagraph (C), subclause (II) of clause (i) shall not apply.
								(C)Qualified
				organizationFor purposes of this paragraph, the term
				qualified organization means any of the following
				organizations:
								(i)Educational
				institutionsAny educational organization which—
									(I)is an institution
				of higher education (within the meaning of section 3304(f)), and
									(II)is described in
				section 170(b)(1)(A)(ii).
									(ii)Certain
				scientific research organizationsAny organization not described
				in clause (i) which—
									(I)is described in
				section 501(c)(3) and is exempt from tax under section 501(a),
									(II)is organized and
				operated primarily to conduct scientific research, and
									(III)is not a private
				foundation.
									(iii)Scientific
				tax-exempt organizationsAny organization which—
									(I)is described in
				section 501(c)(3) (other than a private foundation) or section
				501(c)(6),
									(II)is exempt from
				tax under section 501(a),
									(III)is organized and
				operated primarily to promote scientific research by qualified organizations
				described in clause (i) pursuant to written research agreements, and
									(IV)currently expends
				substantially all of its funds or substantially all of the basic research
				payments received by it for grants to, or contracts for basic research with, an
				organization described in clause (i).
									(iv)Certain grant
				organizationsAny organization not described in clause (ii) or
				(iii) which—
									(I)is described in
				section 501(c)(3) and is exempt from tax under section 501(a) (other than a
				private foundation),
									(II)is established
				and maintained by an organization established before July 10, 1981, which meets
				the requirements of subclause (I),
									(III)is organized and
				operated exclusively for the purpose of making grants to organizations
				described in clause (i) pursuant to written research agreements for purposes of
				basic research, and
									(IV)makes an election,
				revocable only with the consent of the Secretary, to be treated as a private
				foundation for purposes of this title (other than section 4940, relating to
				excise tax based on investment income).
									(D)Definitions and
				special rulesFor purposes of this paragraph—
								(i)Basic
				researchThe term basic research means any original
				investigation for the advancement of scientific knowledge not having a specific
				commercial objective, except that such term shall not include—
									(I)basic research
				conducted outside of the United States, and
									(II)basic research in
				the social sciences, arts, or humanities.
									(ii)Trade or
				business qualificationFor purposes of applying paragraph (1) to
				this paragraph, any basic research payments shall be treated as an amount paid
				in carrying on a trade or business of the taxpayer in the taxable year in which
				it is paid (without regard to the provisions of paragraph (3)(B)).
								(iii)Certain
				corporations not eligibleThe term corporation shall
				not include—
									(I)an S
				corporation,
									(II)a personal
				holding company (as defined in section 542), or
									(III)a service
				organization (as defined in section
				414(m)(3)).
									.
				(3)Conforming
			 amendments
					(A)Section 41 of such
			 Code is amended by striking subsection (e).
					(B)Section 41(f) of
			 such Code is amended by striking paragraph (6).
					(c)Permanent
			 Extension of Credit
				(1)In
			 generalSection 41 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (h).
				(2)Conforming
			 amendmentParagraph (1) of section 45C(b) of such Code is amended
			 by striking subparagraph (D).
				(d)Conforming
			 Amendments
				(1)Section 41 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsections (d), (f),
			 and (g) as subsections (c), (d), and (e), respectively.
				(2)Paragraphs (2)(A)
			 and (5) (as redesignated by subsection (b)(2)) of section 41(b) of such Code
			 are each amended by striking subsection (f)(1) and inserting
			 subsection (d)(1).
				(3)Sections
			 45C(d)(3), 45G(e)(2), and 936(h)(5)(C)(i)(IV)(c) of such Code are each amended
			 by striking section 41(f) and inserting section
			 41(d).
				(4)Section
			 54(l)(3)(A) of such Code is amended by striking section 41(g)
			 and inserting section 41(e).
				(5)Section
			 170(e)(4)(B)(i) of such Code is amended by striking subparagraph (A) or
			 subparagraph (B) of section 41(e)(6) and inserting clause (i) or
			 (ii) of section 41(b)(4)(C).
				(6)Sections
			 197(f)(1)(C), 197(f)(9)(C)(i)(II), and 280C(b)(3) of such Code are each amended
			 by striking section 41(f)(1) and inserting section
			 41(d)(1).
				(7)Section 280C(b)(3)
			 of such Code is amended by striking section 41(f)(5) and
			 inserting section 41(d)(5).
				(8)Section 280C(b)(3)
			 of such Code is amended by striking section 41(f)(1)(B) and
			 inserting section 41(d)(1)(B).
				(9)Section 280C(c)(1)
			 of such Code is amended by striking section 41(e)(2) and
			 inserting section 41(b)(4)(B).
				(10)Section
			 280C(c)(2)(A) of such Code is amended by striking section
			 41(a)(1) and inserting section 41(a).
				(11)Sections
			 936(j)(5)(D) and 965(c)(2)(C)(i) of such Code are each amended by striking
			 section 41(f)(3) and inserting section
			 41(d)(3).
				(e)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			(f)Study of
			 Compliance With Substantiation RequirementsThe Secretary of the
			 Treasury or his delegate shall, not later than 1 year after the date of the
			 enactment of this Act, conduct a study of taxpayer compliance with the
			 substantiation requirements for claiming the credit allowed under section 41 of
			 the Internal Revenue Code of 1986, including a study of—
				(1)whether taxpayers
			 maintain adequate record keeping to determine eligibility for, and correct
			 amount of, the credit,
				(2)the impact of
			 failure to comply with such requirements on the oversight and enforcement
			 responsibilities of the Internal Revenue Service, and
				(3)the burdens
			 imposed on other taxpayers by failure to comply with such requirements.
				The
			 Secretary shall report the results of such study to the Committee on Ways and
			 Means of the House of Representatives and the Committee on Finance of the
			 Senate, including any recommendations for administrative or legislative actions
			 which could be taken to improve compliance with such requirements.3.Tax credit for
			 investments in small technology innovation companies
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45N.Research
				investment tax credit
						(a)Allowance of
				Credit
							(1)In
				generalFor purposes of section 38, in the case of a taxpayer who
				holds a qualified equity investment on a credit allowance date of such
				investment which occurs during the taxable year, the research investment tax
				credit determined under this section for such taxable year is an amount equal
				to the 5 percent of the amount paid to the qualified research entity for such
				investment at its original issue.
							(2)Credit allowance
				dateFor purposes of paragraph (1), the term credit
				allowance date means, with respect to any qualified equity
				investment—
								(A)the date on which
				such investment is initially made, and
								(B)each of the 4
				anniversary dates of such date thereafter.
								(b)Qualified Equity
				InvestmentFor purposes of this section—
							(1)In
				generalThe term qualified equity investment means
				any equity investment in a qualified research entity if—
								(A)such investment is
				acquired by the taxpayer at its original issue (directly or through an
				underwriter) solely in exchange for cash,
								(B)substantially all
				of such cash is used by the qualified research entity to make qualified
				research investments, and
								(C)such investment is
				designated for purposes of this section by the qualified research
				entity.
								Such term
				shall not include any equity investment issued by a qualified research entity
				more than 5 years after the date that such entity receives an allocation under
				subsection (e). Any allocation not used within such 5-year period may be
				reallocated by the Secretary under subsection (e).(2)LimitationThe
				maximum amount of equity investments issued by a qualified research entity
				which may be designated under paragraph (1)(C) by such entity shall not exceed
				the portion of the limitation amount allocated under subsection (f) to such
				entity.
							(3)Safe harbor for
				determining use of cashThe requirement of paragraph (1)(B) shall
				be treated as met if at least 85 percent of the aggregate gross assets of the
				qualified research entity are invested in qualified research
				investments.
							(4)Treatment of
				subsequent purchasersThe term qualified research
				investment includes any equity investment which would (but for paragraph
				(1)(A)) be a qualified equity investment in the hands of the taxpayer if such
				investment was a qualified equity investment in the hands of a prior
				holder.
							(5)RedemptionsA
				rule similar to the rule of section 1202(c)(3) shall apply for purposes of this
				subsection.
							(6)Equity
				investmentThe term equity investment means—
								(A)any stock (other
				than nonqualified preferred stock as defined in section 351(g)(2)) in an entity
				which is a corporation, and
								(B)any capital
				interest in an entity which is a partnership.
								(c)Qualified
				Research EntityFor purposes of this section, the term
				qualified research entity means any domestic corporation or
				partnership if—
							(1)the primary
				mission of the entity is serving, or providing investment capital for,
				qualifying small business innovation companies,
							(2)the entity
				maintains accountability to engineers, scientists, and other research-related
				professionals through their representation on any governing board of the entity
				or on any advisory board to the entity, and
							(3)the entity is
				certified by the Secretary for purposes of this section as being a qualified
				research entity.
							(d)Qualified
				Research InvestmentsFor purposes of this section—
							(1)In
				generalThe term qualified research investment
				means—
								(A)any capital or
				equity investment in, or loan to, any qualifying small business innovation
				company, which when added to any other such investment in or loan to such
				company taken into account for purposes of this section for any taxable year
				does not exceed $10,000,000, and
								(B)the purchase from
				another qualified research entity of any loan made by such entity which is a
				qualified research investment.
								(2)Qualifying small
				business innovation company
								(A)In
				generalFor purposes of paragraph (1), the term qualifying
				small business innovation company means, with respect to any taxable
				year, any corporation (including a nonprofit corporation) or partnership if for
				such year—
									(i)the gross receipts
				of such entity do not exceed $10,000,000,
									(ii)the aggregate
				gross assets of such entity do not exceed $25,000,000, and
									(iii)at least 50
				percent of the gross expenditures of such entity would qualify as research or
				experimental expenditures under section 174.
									All
				persons treated as a single employer under subsection (a) or (b) of section 52
				or subsection (m) or (o) of section 414 shall be treated as one person for
				purposes of this subparagraph.(B)Aggregate gross
				assetsFor purposes of subparagraph (A)(ii), the term
				aggregate gross assets shall have meaning given such term by
				section 1202(d)(2), except such term shall not include intangibles and
				goodwill.
								(e)National
				Limitation on Amount of Investments Designated
							(1)In
				generalThere is a research investment tax credit limitation for
				each calendar year. Such limitation is—
								(A)$500,000,000 for
				2007,
								(B)$750,000,000 for
				2008 and 2009, and
								(C)$1,000,000,000 for
				2010 and 2011.
								(2)Allocation of
				limitationThe limitation under paragraph (1) shall be allocated
				by the Secretary among qualified research entities selected by the Secretary,
				with not more than $25,000,000 allocated to any 1 qualified research entity in
				any calendar year. In making allocations under the preceding sentence, the
				Secretary shall give priority to any entity—
								(A)with a record of
				having successfully provided capital or technical assistance to qualifying
				small business innovation companies, or
								(B)which intends to
				satisfy the requirement under subsection (b)(1)(B) by making qualified research
				investments in 1 or more companies in which persons unrelated to such entity
				(within the meaning of section 267(b) or 707(b)(1)) hold the majority equity
				interest, and
								if more
				than 1 qualified research entity meets subparagraph (A) or (B), the Secretary
				shall give priority to the entity with the earliest investment. If insufficient
				allocations are available for all qualified applicants in any calendar year,
				the priorities established for such applicants without allocations shall be
				carried over to the succeeding calendar year.(3)Carryover of
				unused limitationIf the research investment tax credit
				limitation for any calendar year exceeds the aggregate amount allocated under
				paragraph (2) for such year, such limitation for the succeeding calendar year
				shall be increased by the amount of such excess. No amount may be carried under
				the preceding sentence to any calendar year after 2018.
							(f)Recapture of
				Credit in Certain Cases
							(1)In
				generalIf, at any time during the 7-year period beginning on the
				date of the original issue of a qualified equity investment in a qualified
				research entity, there is a recapture event with respect to such investment,
				then the tax imposed by this chapter for the taxable year in which such event
				occurs shall be increased by the credit recapture amount.
							(2)Credit recapture
				amountFor purposes of paragraph (1), the credit recapture amount
				is an amount equal to the sum of—
								(A)the aggregate
				decrease in the credits allowed to the taxpayer under section 38 for all prior
				taxable years which would have resulted if no credit had been determined under
				this section with respect to such investment, plus
								(B)interest at the
				underpayment rate established under section 6621 on the amount determined under
				subparagraph (A) for each prior taxable year for the period beginning on the
				due date for filing the return for the prior taxable year involved.
								No
				deduction shall be allowed under this chapter for interest described in
				subparagraph (B).(3)Recapture
				eventFor purposes of paragraph (1), there is a recapture event
				with respect to an equity investment in a qualified research entity if—
								(A)such entity ceases
				to be a qualified research entity,
								(B)the proceeds of
				the investment cease to be used as required of subsection (b)(1)(B), or
								(C)such investment is
				redeemed by such entity.
								(4)Special
				rules
								(A)Tax benefit
				ruleThe tax for the taxable year shall be increased under
				paragraph (1) only with respect to credits allowed by reason of this section
				which were used to reduce tax liability. In the case of credits not so used to
				reduce tax liability, the carryforwards and carrybacks under section 39 shall
				be appropriately adjusted.
								(B)No credits
				against taxAny increase in tax under this subsection shall not
				be treated as a tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section 55.
								(g)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				this section, including regulations—
							(1)which prevent the
				abuse of the purposes of this section,
							(2)which provide
				rules for determining whether the requirement of subsection (b)(1)(B) is
				treated as met,
							(3)which impose
				appropriate reporting requirements, and
							(4)which apply the
				provisions of this section to newly formed
				entities.
							.
			(b)Credit Treated
			 as Business CreditSection 38(b) of the Internal Revenue Code of
			 1986 (relating to current year business credit) is amended by striking
			 and at the end of paragraph (29), by striking the period at the
			 end of paragraph (30) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(31)the credit
				determined under section
				45N(a).
					.
			(c)Conforming
			 AmendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 45N. Research investment tax
				credit.
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to
			 investments made after December 31, 2006.
			4.Tax-exempt
			 financing of research park facilities
			(a)In
			 GeneralSubsection (a) of section 142 is amended—
				(1)by striking
			 or at the end of paragraph (14),
				(2)by striking the
			 period at the end of paragraph (15) and inserting , or,
			 and
				(3)by inserting at
			 the end the following new paragraph:
					
						(16)research park
				facility.
						.
				(b)DefinitionSection
			 142 is amended by inserting at the end the following new subsection:
				
					(n)Research Park
				FacilityFor purposes of subsection (a)(16), the term
				research park facility means a facility (including buildings,
				land, or other structures) which is used in connection with research and
				experimentation (as defined in section 168(i)(11)). For purposes of the
				preceding sentence, such term includes facilities which are directly related
				and ancillary to a research park facility (determined without regard to this
				sentence) if—
						(1)such facilities
				are located on the same site as the research park facility, and
						(2)not more than 25
				percent of the net proceeds of the issue are used to provide such
				facilities.
						.
			(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to bonds issued on or after the date of the enactment of this Act.
			5.Clarification of
			 application of private activity bond rules with respect to funding of Federal
			 research agreementsNot later
			 than June 30, 2007, the Secretary of the Treasury shall prescribe guidance
			 identifying the circumstances, if any, in which the rights of the Federal
			 Government granted under chapter 18 of title 35, United States Code (commonly
			 known as the Bayh-Dole Act (Pub. Law No. 96–517)) constitute private business
			 use under the private activity bond rules in section 141 of the Internal
			 Revenue Code of 1986.
		
